Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of November 30, 2021.  The rejections are stated below.  Claims 2, 6-11, and 14-21 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant has amended claims 2, 11, and 19. Based on Applicant’s amendment the 35 U.S.C. 112 rejection has been withdrawn.  Applicant's arguments filed 6/27/2022 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.    The claims are categorized as method of organizing human activity, so “being incapable of being performed by a human” is not the standard and would not remove it from being considered an abstract idea. According to Applicant’s specification, the main thrust of the claim seems to be restricting some or all of a participant’s trading, which is directed towards an abstract idea.  Using a template to create a historical record does not improve the technology but improves business which by definition renders the claim non-statutory.  Restricting trading is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to restricting trading and do not result in any computer functionality or technical/technology.
The additional elements of a at least one processor, at least one memory having instructions to store thereon, when executed by the at least one processor, direct the at least processor, generate electronic signals, graphical user interface of a computing device does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of restricintg trading which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). Examiner notes that the improvements discussed are to the abstract idea of restricting trading and do not result in any computer functionality or technical/technology improvement.




Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 2, 6-11, and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of restricting trading to only the best market price available (0010) without significantly more. 

5.	In the instant case, claim 2 is directed to an apparatus.
Claim 2 is directed to the abstract idea of “restricting trading to only the best market price available” which is grouped under Certain Methods of Organizing Human Activity (fundamental economic principles including hedging, mitigating risk) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 2 recites “ enable, over a …, a setting for electronic trading operation given computer device of a user, to a default only-at-best setting including an alert setting: receive from a bidder an only-at-best bid to purchase a trading product, over the … the only- at-best bid comprising a bid price, in which the at least one processor is configured to receive a plurality of bids and offers from a plurality of trading participants via a plurality of … in … with the at least …; receive, at a time when the only-at-best bid is received by the at least one …, market trading information indicating that at least two other trading participants are engaged in an active trading session for the trading product at a first price that is lower than the bid price, in which the at least two other trading participants comprise at least one seller of the trading product and at least one buyer of the trading product other than the bidder, and in which being engaged in an active trading session comprises being in a state of actively trading quantity of the trading product; 
responsive to a determination that the first price is lower than the bid price, when the only-at-best setting is enabled, cause to communicate, over the … an alert message directed to a graphical user interface of a computing device of the bidder, wherein the alert message indicates that the first price is lower than the bid price, and wherein the alert message includes a … indicating indicates a selectable option to consummate an order for the only-at-best bid at the bid price;
responsive to the determination that the first price is lower than the bid price, prevent execution of a trade related to the trading product until receipt of an acknowledgement message of the alert message from the computing device of the bidder, in which the acknowledgement message is based on a selection operation to the selectable option on the graphical user interface; 
responsive to a determination from the market trading information that the at least two other trading participants are engaged in the active trading session for the trading product at the first price that is lower than the bid price at the time when the only-at—best bid is received by the at least one …, decrease the bid price of the only-at-best bid to the first price, and receive, from the …, the acknowledgement … indicating whether to maintain the only-at- best bid”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one processor, at least one memory having instructions to store thereon, when executed by the at least one processor, direct the at least processor, generate electronic signals, graphical user interface of a computing device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules restricting trading to only the best market price available; receive a plurality of bids and offers from a plurality of trading participants, receive market information indicating that at least two other trading participants are engaged in an active trading session for the trading product a first price that is lower than the bid price, responsive to a determination that the first price is lower than the bid price, communicate an alert message to a bidder, responsive that the first price is lower than the bid price, prevent execution of a trade.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of restricting trading to only the best market price available [receive a plurality of bids and offers from a plurality of trading participants, receive market information indicating that at least two other trading participants are engaged in an active trading session for the trading product a first price that is lower than the bid price, responsive to a determination that the first price is lower than the bid price, communicate an alert message to a bidder, responsive that the first price is lower than the bid price, prevent execution of a trade (at least one processor, at least one memory having instructions to store thereon, when executed by the at least one processor, direct the at least processor, generate electronic signals, graphical user interface of a computing device. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
7.	Hence, claim 2 is not patent eligible.  Similar arguments can be extended to other independent claims 11 and 19 so hence claims 11 and 19 are rejected on similar grounds as claim 2.  Dependent claims 6-10, 14-18, and 20-21 further define the abstract idea and are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

9.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims as that of claims 1-16 of prior U .S. Patent No. 10,346,908. This is a double patenting rejection. 

10.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

11.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of prior U.S. Patent No. 8,209,249. This is a double patenting rejection. 

12.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

13.  	Claims 2, 6-11, and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of prior U.S. Patent No. 7,729,967. This is a double patenting rejection. 

14.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:00am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692